Exhibit 10.32

Picture 4 [nviv20161231ex103202747001.jpg]

 

 

October 6, 2016

 

Lorianne Masuoka

142 Beverly Road

Chestnut Hill, MA 02467

 

Dear Lorianne:

 

The purpose of this letter agreement (the “Agreement”) is to confirm the terms
regarding your separation of employment with InVivo Therapeutics Corporation
(“InVivo” or the “Company”). As more fully set forth below, InVivo desires to
provide you (“Employee” or “you”) with Severance Pay and Severance Benefits
described below in exchange for certain agreements by you. This Agreement will
become effective and enforceable on the eighth day after you sign it (the
“Effective Date”), and the Reaffirmation attached at Exhibit A will become
effective and enforceable on the eighth day after you sign it.

 

1.Separation of Employment. Your employment with InVivo shall end on January 2,
2017 (the “Separation Date”). You acknowledge that from and after the Separation
Date, you have no authority to, and shall not, represent yourself as an employee
or agent of the Company.

 

2.Transition Period – Division of roles and responsibilities and reporting.  You
agree that from the Effective Date until the Separation Date (the “Transition
Period”), you will continue to serve as InVivo’s Chief Medical Officer and
fulfill all duties associated with that role, with the exception of certain
duties that as of the Effective Date will be handled by a consultant whom InVivo
will hire.  You will continue to report to InVivo’s Chief Executive Officer, who
will determine the allocation of responsibilities between you and the consultant
during the Transition Period.  It is expected that you will continue to be
responsible for all interactions with the principal investigators in the INSPIRE
study, to serve as the principal contact regarding potential patients for
InVivo’s clinical trials, to work on abstracts and posters for medical
conferences, and to complete mandatory safety training of principal
investigators.

 

3.Severance Pay and Severance Benefits. In exchange for the mutual covenants set
forth in this Agreement, including, without limitation, your timely execution,
on but not before the Separation Date, and non-revocation of the Reaffirmation
attached hereto as Exhibit A:

 

(i)InVivo will continue your bi-weekly base salary, less state and federal
income and welfare taxes, and any other mandatory deductions under applicable
laws, for twelve (12)  

1

--------------------------------------------------------------------------------

 



months (the “Severance Period”), such salary continuation to commence on the
first pay period that is at least eight (8) days after the Separation Date (the
“Severance Pay”);

 

(ii)Upon your making a timely election pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), InVivo will pay
the standard employer portion of your medical and dental insurance premiums for
six (6) months after the Separation Date, provided that you timely pay your
regular employee contribution toward your medical and dental insurance premiums
as required by InVivo or its COBRA administrator, and provided that InVivo will
not be penalized by either federal or state authorities for making such
payments. InVivo’s obligations under this subsection are contingent on you
making a timely COBRA election and remaining eligible for such coverage.
Additionally, InVivo shall only be required to continue and contribute to your
medical and dental insurance under this subsection to the same extent that such
insurance is provided to persons employed by InVivo. After the Severance Period,
you will have the
right to continue your medical and dental insurance pursuant to the provisions of COBRA
solely at your own cost. The “qualifying event” under COBRA shall be deemed to
have commenced on the Separation Date.

 

(iii)InVivo will provide you with twelve (12) months of outplacement counseling
through Essex Partners.  The cost for such services will be paid directly to
Essex Partners in accordance with the terms of the Company’s agreement with
Essex Partners.    

 

(iv)InVivo will pay your 2016 cash bonus weighted 100% on the achievement of
2016 Corporate Objectives, as determined by InVivo’s Board of Directors for all
InVivo employees (i.e. without any weighting to your individual
objectives).  Your bonus will be paid at the same time as 2016 bonuses are paid
to all InVivo employees, which is expected to occur on or before March 1, 2017. 

 

(v)InVivo will extend to January 2, 2018 the exercise period for all stock
options issued to you by the Company and vested as of the Separation Date;

 

(vi)The benefits outlined in Sections 3(ii), (iii),  (iv) and (v) above are
hereinafter referred to as the “Severance Benefits.”  The Severance Pay and
Severance Benefits are not intended to be, and shall not be construed to
constitute, a severance plan, and shall confer no benefit on anyone other than
the parties hereto. You further acknowledge that except for (i) the specific
financial consideration set forth in this Agreement, (ii) earned but unpaid
regular wages earned through the Separation Date, and (iii) accrued but unused
vacation earned through the Separation Date (which shall be paid to you in
accordance with applicable law), you are not and shall not in the future be
entitled to any other compensation from the Company including, without
limitation, other wages, commissions, bonuses, incentives, vacation pay, holiday
pay, or any other form of compensation or benefit.    Notwithstanding the
foregoing, nothing in this Agreement shall affect your rights to vested benefits
under any Company benefits plan, including, without limitation, your rights to
benefits that have been granted and have vested as of the Separation Date under
the Company’s 2010 and 2015 Equity Incentive Plans, 401(k) Profit Sharing Plan,
or Employee Stock Purchase Plan.

 



2

--------------------------------------------------------------------------------

 



4.Unemployment Benefits.    You may seek unemployment benefits as a result of
the termination of your employment from InVivo. Decisions regarding eligibility
for and amounts of unemployment benefits are made by the applicable state
unemployment agency, not by InVivo. InVivo agrees to provide any and all
requested or necessary documents to enable you to seek unemployment benefits,
and further agrees that it will not take a position that would interfere with
your ability to obtain unemployment benefits as a result of the separation of
your employment from InVivo. Nothing in this Section shall be construed to
require InVivo to make untruthful statements to a state agency in connection
with any claim for unemployment benefits.

 

5.Reference letter.  If asked about your performance in your role at InVivo or
the reasons for your departure, InVivo’s CEO will provide a reference to the
inquirer that is, at a minimum, consistent with the Form 8K announcing your
retirement from InVivo.          

 

6.Confidentiality and Other Obligations. You expressly acknowledge and agree to
the following: 

 

(i)That on or before the Separation Date you will return to InVivo all InVivo
property (including without limitation, keys, identification cards, computer
equipment, computer discs and software, computer access codes, telephones,
references guides, company files and documents, company credit cards,
institutional manuals, etc.) and documents and any copies thereof (including,
without limitation, laboratory notebooks, financial plans, management reports,
and other similar documents and information), and that you will abide by any and
all common law and/or statutory obligation relating to the protection and
non-disclosure of InVivo’s trade secrets and/or confidential and proprietary
documents and information;

 

(ii)That you remain obligated to and will comply with the covenants set forth in
the Employee Non-Disclosure and Inventions Agreement previously executed between
InVivo and you (a copy of such agreement being attached hereto as Exhibit B),
which agreement also is incorporated herein by reference;

 

(iii)That all information relating in any way to this Agreement, including the
terms and amount of financial consideration provided for in this Agreement,
shall be held confidential by you and shall not be publicized or disclosed to
any person or entity (other than an immediate family member, legal counsel or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), except as mandated
by law; and

 

(iv)That you will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of InVivo (including its
officers, directors, and employees) including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of InVivo, and that
you will not engage in any conduct which is intended to harm professionally or
personally the reputation of InVivo (including its officers, directors, and
employees). 

 



3

--------------------------------------------------------------------------------

 



(v)Notwithstanding the foregoing, nothing in this Agreement or elsewhere
(including in the Employee Non-Disclosure and Inventions Agreement attached
hereto at Exhibit B)  prohibits you from communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to government agencies or participating in government
agency investigations or proceedings.  You are not required to notify the
Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information you obtained through a communication
that was subject to the attorney-client privilege.  Further, notwithstanding
your confidentiality and nondisclosure obligations, you are hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

(vi)That your breach of any covenant in this Section 5 shall constitute a
material breach of this Agreement and shall relieve InVivo of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to InVivo, shall entitle InVivo to stop providing and/or recover any
Severance Pay and Severance Benefits payable or paid to you (or on your behalf)
pursuant to Section 3 of this Agreement.

 

7.Cooperation. That during the Severance Period, you will make yourself
available to InVivo, upon reasonable notice, either by telephone or, if InVivo
believes necessary, in person to assist InVivo in any matter relating to the
services performed by you during your employment with InVivo including, but not
limited to, transitioning your duties to others at InVivo, and ensuring that all
data are recorded fully and completely in any laboratory notebook, if
applicable. You further agree that you will cooperate fully with InVivo in the
defense or prosecution of any government investigations and any government or
third-party claims or actions now in existence or which may be brought or
threatened in the future against or on behalf of InVivo, including any claim
or action against its directors, officers and employees. Your cooperation in
connection with such claims or actions shall include your being available,
within reason given the constraints of personal commitments, future employment
or job search activities, to meet with InVivo to prepare for any proceeding, to
provide truthful affidavits, to assist with any audit, inspection, proceeding or
other inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting InVivo. You further agree that, should an
attorney representing a party adverse to the business interests of InVivo
(including, without limitation, anyone threatening any form of legal action
against InVivo) contact you (directly or indirectly), you will promptly (within
48 business hours) inform (in writing) Tamara Joseph, General Counsel of InVivo
of that fact, unless prohibited from doing so under court order or otherwise as
expressly permitted by Section 6(v) of this Agreement.

 

8.Release of Claims. You hereby acknowledge and agree that by signing this
Agreement

4

--------------------------------------------------------------------------------

 



and the Reaffirmation attached hereto at Exhibit A,  and accepting the Severance
Pay and Severance Benefits provided for in this Agreement, you are waiving your
right to assert any Claim (as defined below) against InVivo arising from acts or
omissions that occurred on or before the Separation Date; provided, however,
that any Claim that would have accrued between the Effective Date and the
Separation Date will only be released upon your execution of the Reaffirmation.
You also represent that you have not asserted or filed any Claim (as defined
below) against InVivo.

 

Your waiver and release is intended to bar any form of legal claim, lawsuit,
charge, complaint or any other form of action (collectively referred to as
“Claims”) against InVivo seeking money or any other form of relief, including
but not limited to equitable relief (whether declaratory, injunctive or
otherwise), damages or any other form of monetary recovery (including but not
limited to back pay, front pay, compensatory damages, emotional distress
damages, punitive damages, attorneys’ fees and any other costs).  You understand
that there could be unknown or unanticipated Claims resulting from your
employment with InVivo and the termination of your employment, and you agree
that such Claims are included in this waiver and release.

 

Without limiting the generality of the previous paragraph, you specifically
waive and release InVivo from any Claims arising from or related to your
employment relationship with InVivo or the termination of your employment,
without limitation:

 

(i)Claims under any statute, ordinance, regulation, executive order, common law,
constitution and/or other source of law of any state, country and/or locality
(collectively and individually referred to as “Law”), including but not limited
to the United States, the Commonwealth of Massachusetts and any other state or
locality where you worked for InVivo;

 

(ii)Claims under any Law concerning discrimination or fair employment practices,
including but not limited to the Massachusetts Anti-Discrimination and
Anti-Harassment Law (Massachusetts General Laws Chapter 151B), the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), and the Americans with
Disabilities Act (42 U.S.C. § 12101 et seq.), each as amended;

 

(iii)Claims under any Law relating to wages, hours, whistleblowing, leaves of
absences or any other terms and conditions of employment, including but not
limited to the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq.),
the Worker Adjustment and Retraining Notification (WARN) Act (29 U.S.C. § 2601
et seq.), the Massachusetts Payment of Wages Law (Massachusetts General Laws
Chapter 149, §§ 148, 150), Massachusetts General Laws Chapter 149 in its
entirety, and Massachusetts General Laws Chapter 151 (including but not limited
to the minimum wage and overtime provisions) each as amended. You specifically
acknowledge that you are waiving any Claims for unpaid wages under these and
other Laws;

 

(iv)Claims under any state, federal or local common law theory;

 

(v)Claims arising under the Company’s policies or benefit plans; and



5

--------------------------------------------------------------------------------

 



 

(vi)Claims arising under any other Law or constitution.

 

Notwithstanding the foregoing, this Section shall not release InVivo from any
obligation expressly set forth in this Agreement, any indemnification rights you
have or might have, and any rights you have to any vested benefit.  You
acknowledge and agree that, but for providing this waiver and release, you would
not be receiving the Severance Pay and Severance Benefits provided for in
this Agreement.  This Agreement also does not prevent you from reporting
possible violations of applicable laws to government enforcement agencies
without notice to the Company, or from receiving any applicable award provided
by such government enforcement agencies in connection with such disclosure.

 

9.OWBPA. Because you are at least forty (40) years of age, you have specific
rights under the federal Age Discrimination in Employment Act (“ADEA”) and Older
Workers Benefits Protection Act (“OWBPA”), which prohibit discrimination on the
basis of age. The release in Section 8 (including as reaffirmed in Exhibit A) is
intended to release any Claim you may have against InVivo alleging
discrimination on the basis of age under the ADEA, OWBPA and other Laws.
Notwithstanding anything to the contrary in this Agreement, the release in
Section 8  does not cover rights or Claims under the ADEA that arise from acts
or omissions that occur after the date you sign this Agreement; provided,
however, that upon your execution and non-revocation of the Reaffirmation, you
understand and agree that you will have released any such rights or Claims under
the ADEA that arise from any acts or omissions up to and through the Separation
Date.

It is InVivo’s desire and intent to make certain that you fully understand the
provisions and effects of this Agreement, including, without limitation, the
Reaffirmation. To that end, InVivo hereby advises you in writing to consult with
legal counsel for the purpose of reviewing the terms of this Agreement and the
Reaffirmation. Consistent with the provisions of OWBPA, you have twenty-one (21)
days (or until October 27, 2016) to consider and accept the provisions of this
Agreement by signing below and returning it to InVivo, c/o Tamara Joseph, SVP,
General Counsel, InVivo Therapeutics, One Kendall Square Bldg. 1400E, 4th Fl.,
Cambridge, MA 02139.  You also acknowledge that you have at least twenty-one
(21) days to consider and accept the provisions of the Reaffirmation by signing
and returning Exhibit A (as set forth in the previous sentence) on the
Separation Date.  In addition, you may rescind your assent to this Agreement or
the Reaffirmation, if, within seven (7) days after the date you sign the
Agreement or the Reaffirmation, you deliver a written notice of rescission to
the Company.  To be effective, such notice of rescission must be hand delivered
or postmarked within the seven (7) day period and sent by certified mail, return
receipt requested, to Tamara Joseph at the above referenced address.

Also, consistent with the provisions of the OWBPA and other federal
discrimination laws (the “Federal Discrimination Laws”), nothing in the general
waiver and release set forth either in Section 8 above or in the Reaffirmation
shall be deemed to prohibit you from challenging the validity of your release of
Claims under the Federal Discrimination Laws or from filing a charge or
complaint of age or other employment related discrimination with the Equal
Employment Opportunity Commission (“EEOC”), or from participating in any
investigation or proceeding conducted by the EEOC. However, your release of
Claims under this Agreement, including Exhibit A, does prohibit you from seeking
or receiving monetary damages or other individual-specific relief in connection
with any such charge or complaint of age or other employment-related
discrimination.

6

--------------------------------------------------------------------------------

 



Further, nothing in this Agreement or the Reaffirmation shall be deemed to limit
the Company’s right to seek immediate dismissal of such charge or complaint on
the basis that your signing of this Agreement and/or the Reaffirmation
constitutes a full release of any individual rights under the Federal
Discrimination Laws, or the Company’s right to seek restitution or other legal
remedies to the extent permitted by law of the economic benefits provided to you
under this Agreement in the event that you successfully challenge the validity
of this release and prevail in any claim under the Federal Discrimination Laws.

 

10.Entire Agreement/Choice of Law/Enforceability/Jury Waiver/Successors and
Assigns.

 

(i)Except as otherwise expressly provided in this Agreement, this Agreement
supersedes any and all other prior oral and/or written agreements, and sets
forth the entire agreement between you and InVivo.  No variations or
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties hereto.

 

(ii)This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the internal law of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles.  You agree
that any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and that venue for such
actions shall lie exclusively in Massachusetts. You also agree that a court in
Massachusetts will have personal jurisdiction over you, and you waive any right
to raise a defense of lack of personal jurisdiction by such a court.

 

(iii)Both parties further agree that any action, demand, claim or counterclaim
relating to this Agreement shall be resolved by a judge alone, and both parties
hereby waive and forever renounce the right to a trial before a civil jury.

 

(iv)If your release of Claims pursuant to Section 8 (as reaffirmed by Exhibit A)
is determined to be unenforceable in whole or part (except for your release of
federal age discrimination Claims, which shall not be subject to this sentence),
the Company will have the option, in its sole discretion, to either (a) declare
the entire Agreement null and void and require you to refund the Severance Pay
and Severance Benefits provided for in this Agreement; or (b) enforce the
portions of the Agreement found not to be unenforceable.  In the event that any
other provision of this Agreement is determined to be unenforceable in whole or
in part (including your release of federal age discrimination Claims) the
remainder of the Agreement, including the Reaffirmation, shall be enforced in
full.

 

(v)This Agreement, including the Reaffirmation, shall inure to the benefit of
InVivo and any of its successors and assigns.

 

By executing this Agreement and the Reaffirmation, you are acknowledging that
you have been afforded sufficient time to understand the terms and effects of
this Agreement and the

7

--------------------------------------------------------------------------------

 



Reaffirmation, respectively, that your agreements and obligations hereunder are
made voluntarily, knowingly and without duress, and that neither InVivo nor its
agents or representatives have made any representations inconsistent with the
provisions of this Agreement.

 

To accept the terms of this Agreement, please (a) sign and return the enclosed
copy of this Agreement by October 27, 2016, and (b) sign and return the enclosed
Reaffirmation on, but not before, the Separation Date.

 

 

Very truly yours,

 

InVivo Therapeutics Corporation ACCEPTED AND AGREED TO:

 

 

 

 

By:

/s/ Mark Perrin

 

/s/ Lorianne Masuoka

 

Mark Perrin

 

Lorianne Masuoka

 

Chairman and CEO

 

 

 

 

 

 

Dated:

 

Dated:

 

 

 

 

 



8

--------------------------------------------------------------------------------

 



EXHIBIT A

Reaffirmation of Agreement

I hereby reaffirm as of the date below my agreement to the terms and conditions
set forth above, including, without limitation the release of claims set forth
in paragraph 8 above.  I also agree that I have received payment for all wages
due, all accrued but unused paid time off and any other amounts due and owing
through the Separation Date (less applicable withholdings under state and
federal law).  I further confirm that I have complied with all of my obligations
set forth in the Agreement.  I understand that I have the right to revoke my
agreement to this Reaffirmation within seven (7) days after signing it by
delivering a revocation in writing to Tamara Joseph, SVP, General Counsel,
InVivo Therapeutics, One Kendall Square Bldg. 1400E, 4th Fl., Cambridge, MA
02139. 

 

/s/ Lorianne Masuoka

 

 

/s/ Lorianne Masuoka

 

 

Lorianne Masuoka

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

--------------------------------------------------------------------------------

 



EXHIBIT B

 

INVIVO EMPLOYEE NON-DISCLOSURE AND INVENTIONS AGREEMENT

 

[Already Provided]

10

--------------------------------------------------------------------------------